Appeal from an order of the Family Court, Oneida County (Randal B. Caldwell, J.), entered October 11, 2013 in a proceeding pursuant to Family Court Act article 6. The order denied the petition.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Petitioner mother appeals from an order denying her petition, following a hearing, seeking to modify a prior custody order that, inter alia, granted primary physical custody of the subject child to respondent father. “A party seeking a change in an established custody arrangement must show a change in circumstances [that] reflects a real need for change to ensure the best interest [s] of the child” (Matter of Gross v Gross, 119 AD3d 1453, 1453 [2014] [internal quotation marks omitted]). Contrary to the mother’s contention, we conclude that Family Court’s determination that she failed to meet that burden has a sound and substantial basis in the record (see Matter of Rauch v Keller, 77 AD3d 1409, 1410 [2010]). Present — Smith, J.P., Carni, Lindley, Sconiers and DeJoseph, JJ.